IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CRAIG GENESS : CIVIL ACTION
Vv. : NO. 16-876

COMMONWEALTH OF
PENNSYLVANIA, et al.

ORDER

AND NOW, this 28" day of May 2019, upon considering Defendant Administrative Office
of Pennsylvania Courts’ Motion to dismiss (ECF Doc. No. 187), Plaintiff's response (ECF Doc.
No. 195), Defendant’s Reply (ECF Doc. No. 196), and for reasons in the accompanying

Memorandum, it is ORDERED Defendant’s Motion (ECF Doc. No. 187) is DENIED:

1. Defendant Administrative Office of Pennsylvania Courts shall answer the second
amended Complaint no later than June 7, 2019; and,

2. We shall hold a status and scheduling telephone conference on Tuesday, June 11,
2019 at 11:00 A.M. to address service on the remaining named Defendant, close of remaining
discovery, and trial scheduling in Fall 2019. Plaintiff's counsel shall coordinate the conference

call and contact Chambers at 267-299-7680 when all trial counsel are on line.

 
